Citation Nr: 1628325	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-36 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss, to include the issue of whether the reduction of the Veteran's disability rating for his service-connected bilateral hearing loss, from 10 percent to 0 percent, with an effective date of November 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1969, and from May 1972 to May 1982.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which decreased the Veteran's evaluation for his service-connected bilateral hearing loss, from 10 percent to 0 percent, with an effective date of November 1, 2012.  

In November 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript is of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ)..


FINDING OF FACT
 
The RO's August 2012 RO rating decision, which reduced the Veteran's rating for his service-connected bilateral hearing loss, from 10 percent to 0 percent, effective November 1, 2012, did not consider required regulatory provisions and denied the Veteran due process.


CONCLUSION OF LAW
 
The RO's August 2012 RO rating decision, which reduced the Veteran's rating for his service-bilateral hearing loss, from 10 percent to 0 percent, is void ab initio, and the criteria for restoration of the 10 percent rating for bilateral hearing loss are met at all times since November 1, 2012.  38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2008, the RO granted service connection for bilateral hearing loss, evaluated as 10 percent disabling, with an effective date of February 20, 2008.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

In March 2012, the Veteran filed a claim for an increased rating.  

In May 2012, he was afforded an examination.  That same month, the RO notified the Veteran that it proposed to decrease his rating for bilateral hearing loss from 10 percent to noncompensable (0 percent disabling).

In August 2012, the RO effectuated the reduction.  The RO reduced the Veteran's rating for bilateral hearing loss to noncompensable, with an effective date of November 1, 2012.

The Veteran has appealed the issue of entitlement to a compensable rating for service-connected bilateral hearing loss, to include the issue of whether the reduction of the Veteran's disability rating for his service-connected bilateral hearing loss, from 10 percent to 0 percent, with an effective date of November 1, 2012, was proper.  

The initial issue is whether either of the RO's August 2012 reduction in the disability rating was legally proper. 

Under 38 C.F.R. § 3.105(e), a reduction in an evaluation of a service-connected disability only requires special adjudication if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  Thus, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of [38 U.S.C.A.] and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where a veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91, 57 Fed. Reg. 2,316 (1992).  

At the time of the RO's August 2012 rating decision, the Veteran's 10 percent evaluation for bilateral hearing loss had been in effect for more than 5 years. 

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2015).  The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

A review of the RO's August 2012 decision, and the December 2013 statement of the case (SOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 10 percent rating just as it would a claim for an increased rating.  Specifically, the RO completely failed to discuss the provisions of 38 C.F.R. § 3.344 in its analysis.  Of particular note, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  The August 2012 RO rating decision and the December 2013 SOC merely discussed the rating criteria.  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344 and Brown. 

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision). 

Since the rating decision that accomplished the reduction of the 10 percent rating for the Veteran's service-connected bilateral hearing loss disability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 10 percent rating, effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 10 percent rating was improperly reduced, that the reduction of the rating is void ab initio, and that the 10 percent rating for the Veteran's bilateral hearing loss disability should be restored.  Accordingly, the Board finds that restoration of the 10 percent rating for the Veteran's bilateral hearing loss, effective November 1, 2012, is warranted.

ORDER

Restoration of the 10 percent disability evaluation for service-connected bilateral hearing loss is granted effective November 1, 2012, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The claims files include several private audiometric examination reports from the Conner Hearing Aid Clinic (CHAC), dated in January 2011, December 2012, and November 2015, which contain only charted test results.  In addition, although speech recognition scores appear to be listed in some cases, it is not clear from this report whether the Maryland CNC word list was used as required for VA purposes (with the exception of the December 2012 report, which indicates that the Maryland CNC word list was used).  See 38 C.F.R. §§ 3.385, 4.85 (2015).  The Board parenthetically notes that a July 2012 CHAC audiometric examination report includes numerical values for its results.  

The Court of Appeals for Veterans Claims (the Court) has determined that under 38 U.S.C.A. § 5103A(a): 

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

Savage v. Shinseki, 24 Vet. App. 124 (2011). 

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.   

In this case, the aforementioned CHAC audiometric test reports contain relevant test results which potentially could be used to evaluate the Veteran's hearing disability.  However, these private reports contain insufficient or missing data.  Specifically, they contain numerically-uncharacterized graphical representations of audiometric test results, and/or they fail to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing. 

Because the record contains private examination reports that reasonably appear to contain information necessary to properly decide the Veteran's claim, but which are not suitable for rating purposes, and as the information reasonably contained in the reports cannot otherwise be obtained, VA must seek clarification from the private examiner regarding these reports before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the CHAC audiometric reports.


Accordingly, the case is REMANDED for the following action:

1.  Send the in January 2011, July and December of 2012, and November 2015 audiogram results back to the Conner Hearing Aid Clinic, and request that they interpret the graphical results of those reports.  Specifically, numerical results for auditory thresholds in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz  should be provided (numerical results for the July 2012 results are already of record).  In addition, if applicable, they should be asked to state whether speech recognition scores, if any, were obtained using the Maryland CNC Test in each case. 

If the RO is unable to make contact with the Conner Hearing Aid Clinic, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 
 
2.  If, and only if, a response is received from the Conner Hearing Aid Clinic, return the Veteran's claims file for review by the audiologist who performed the Veteran's September 2013 QTC examination.  The claims folder and a copy of this REMAND should be reviewed by the audiologist, and she must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

Request that the audiologist review the additional evidence received from the Conner Hearing Aid Clinic, and state whether she wishes to change any part of her September 2013 opinion.
 
3.  If, and only if, a response is received from the Conner Hearing Aid Clinic, and the examiner who conducted the Veteran's September 2013 QTC examination is not available, or, if otherwise appropriate, schedule the Veteran for a VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz , and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's hearing loss disability, including on his occupational functioning and daily activities.  The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment, to include causing him to be unemployable.
 
4.  Readjudicate the claim on the merits, based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




